Citation Nr: 1325442	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-45 535	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for atrial fibrillation with hypertensive heart disease.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1970.  His service included a tour of duty in Vietnam from December 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the February 2009 rating decision, the RO, in relevant part, denied entitlement to service connection for a right hip condition.  In the September 2012 rating decision, the RO denied entitlement to service connection for atrial fibrillation with hypertensive heart disease.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.  The issue of entitlement to service connection for a right hip disability was not discussed during the Veteran's hearing.  However, the Veteran is not prejudiced by this action, as he is withdrawing his appeal as to that claim.

The Board remanded the Veteran's right hip disability claim for additional development in January 2012.  Also at that time, his claim of entitlement to service connection for prostate cancer was granted.  

The issue of entitlement to service connection for atrial fibrillation with hypertensive heart disease is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of his appeal with respect to the issue of entitlement to service connection for a right hip disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2012).  

In the present case, prior to the promulgation of a decision in the Veteran's appeal, his representative supplied a statement in July 2013 indicating that the Veteran was withdrawing his appeal as to the issues of entitlement to service connection for a right hip disability.  As such, the Veteran has withdrawn this claim and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is, therefore, dismissed.


ORDER

The claim of entitlement to service connection for a right hip disability is dismissed.


REMAND

The Veteran's remaining claim on appeal is that of entitlement to service connection for atrial fibrillation with hypertensive heart disease.  Unfortunately, a remand is required with respect to this issue. 

The Board observes that the Veteran's claim for service connection for atrial fibrillation with hypertensive heart disease was denied by the RO in a September 2012 rating decision.  Subsequently, in an October 2012 notification letter, the RO acknowledged that the Veteran had filed a timely notice of disagreement with respect to that claim.  In a subsequent October 2012 notification letter, the Veteran's election of the Decision Review Officer (DRO) process with respect to that claim was acknowledged.  Notably, however, the RO has not yet issued a statement of the case (SOC) with respect to that claim.  Thus, before the Board can consider that issue on appeal, it is required to remand it for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this claim is REMANDED for the following action:

Send the Veteran a statement of the case with respect to his claim of entitlement to service connection for atrial fibrillation with hypertensive heart disease.

If he perfects an appeal by submitting a timely and adequate substantive appeal on that claim, then the claim should be returned to the Board for further appellate procedure.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


